Appeal from a decree of the Surrogate’s Court of Dutchess County, denying probate of a purported will, on the verdict of a jury, and from an order denying proponent’s motion to set aside the verdict and for a new trial. Decree and order reversed on the law and the facts, with costs to both parties, payable out of the estate, and a new trial ordered. In our opinion the charge of the court did not adequately present to the jury the facts or the law bearing on the question of testamentary capacity and the court should have charged the substance of proponent’s requests. On the record presented, a verdict should have been directed in proponent’s favor on all other issues. Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concjir.